DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NICHOLAS JACKSON,
                              Appellant,

                                     v.

                       OPAL FORBES-JACKSON,
                              Appellee.

                              No. 4D20-2229

                               [July 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 50-2013-DR-009843-
XXXX-MB.

   Craig Boudreau of Boudreau Law, West Palm Beach, for appellant.

   Stacey D. Mullins of GrayRobinson, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.